PER CURIAM
Defendant appeared voluntarily at an arraignment. At the arraignment, he read and signed a release agreement, which ordered him to appear in court on June 13, 2005. When that date arrived, defendant did not appear. He was charged with and convicted of first-degree failure to appear. ORS 162.205. At trial on that charge, defendant moved for a judgment of acquittal on the ground that the state had not established that he had been “released from custody or a correctional facility under a release agreement,” as the law requires. ORS 162.205(1)(a). The trial court denied the motion.
On appeal, defendant argues that, under this court’s decision in State v. Ford, 207 Or App 407, 142 P3d 107 (2006), the trial court erred because there was no showing that he ever was in “custody” within the meaning of the statute. The state concedes that, under Ford, defendant is correct. We agree and accept the concession.
Reversed.